Lahtinen, J.
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which denied petitioner’s application for disability retirement benefits.
Petitioner was employed by the Erie County Health Department as a nutritionist and breast-feeding coordinator. She sustained spinal injuries as the result of an October 1988 motor vehicle accident, which caused her to miss three months of work. Her symptoms of pain and numbness persisted until she resigned from her employment, applying for disability retirement benefits in February 1998. Her application was denied on the ground that she was neither physically nor mentally incapacitated from performing her job. Claimant then commenced this CPLR article 78 proceeding to review the determination.
In our view, the record contains substantial evidence sup*1137porting the determination, based upon credible medical evidence presented by the Retirement System, that petitioner was not permanently incapacitated from performing her job-related duties, notwithstanding contrary medical evidence presented by petitioner. Accordingly, since respondent has the authority to evaluate and resolve conflicts in medical opinion (see Matter of Decker v McCall, 305 AD2d 782, 783 [2003], lv denied 100 NY2d 51 [2003]), the decision denying her application for disability retirement benefits will not be disturbed (see Matter of Chrysler v McCall, 292 AD2d 700, 701 [2002], lv denied 98 NY2d 611 [2002]). The remaining contentions raised by petitioner have been reviewed and do not warrant a contrary outcome.
Crew III, J.P., Spain, Mugglin and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.